Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered February 2, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was arrested in a so-called "buy-and-bust” operation for selling crack cocaine to an undercover police officer. The undercover officer who purchased the narcotics from the defendant testified that as he approached the defendant, the defendant asked if the officer was "looking”, i.e., looking to purchase crack cocaine. The officer said he was, and the defendant asked "how many”. The officer said "three”, and then gave the defendant $15 in prerecorded money in exchange for three red-topped vials. A police department chemist testified that the substances in each of the three vials purchased by the undercover tested positive for the presence of cocaine. Specifically, the chemist testified that the substance in the vials was cocaine hydrochloride, i.e., cocaine in its salt form, and not crack cocaine.
In his own defense, the defendant testified that prior to his arrest, he purchased six vials of crack cocaine and smoked all six at home. The defendant testified that he then refilled all six vials with baking soda, with the intention of selling them as crack cocaine so that he would have money to buy more *603crack cocaine for himself. He admitted that he sold three vials to someone for $15 shortly before he was placed under arrest. A police chemist testified for the defense that three orange-topped vials which were found on the defendant’s person at the time of his arrest tested negative for controlled substances.
At the close of the People’s case, the defendant moved to dismiss the indictment on the ground that the People had failed to prove a prima facie case. The defendant therefore failed to preserve for our review his specific contention on this appeal that the evidence was legally insufficient to prove his intent to sell cocaine (see, People v Gray, 86 NY2d 10, 19-22; People v Bynum, 70 NY2d 858, 859). Nevertheless, viewed in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), the evidence was legally sufficient to prove beyond a reasonable doubt that the defendant knowingly and unlawfully sold a narcotic drug to the undercover officer (see, Penal Law § 220.39 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]). In this regard, we note that the defendant’s claim that he smoked three vials of crack cocaine and refilled them with baking soda to resell was seriously undercut by the testimony of the prosecution’s chemist that the substance contained in the three vials which the undercover officer purchased from the defendant was not crack cocaine, but cocaine in its salt form. Rather than testifying merely that he did not test the vials for the presence of crack cocaine, as our dissenting colleagues suggest, the chemist clearly testified that the substance in the vials was not crack cocaine.
The defendant contends that he was denied the opportunity to establish his lack of intent to sell cocaine. Specifically, the defendant argues that the trial court erred in sustaining the People’s objections when the defense asked the undercover officer how many grains were usually in a vial of crack cocaine, and when the defense asked the prosecution’s police chemist whether the aggregate weight of the contents of the three vials sold by the defendant was a typical sample. The defendant also claims that he should have been permitted to testify that he had previously been arrested for selling substances which later turned out to be baking soda.
At no time during the trial did defense counsel articulate that the trial court’s rulings improperly interfered with the ability to present a defense (see, People v Zambrano, 114 AD2d 872). In any event, the defendant was permitted to establish, through the testimony of the undercover officer, that "beat” *604was an expression for an innocuous substance which someone sells as if it were a controlled substance. In addition, the defendant testified that he had sold baking soda as crack cocaine in the past. The defendant also elicted testimony from the prosecution’s police chemist that the contents of the three vials which the undercover purchased from the defendant had an aggregate weight of one grain, which is approximately equivalent in weight to one-fifth of a tablet of aspirin. This was in contrast to the contents of the three vials which were found on the defendant’s person, which had an aggregate weight of 6.2 grains. Defense counsel argued vigorously to the jury that the defendant did not intend to sell cocaine, but that a small quantity of cocaine remained in three of the vials after he emptied them and refilled them with baking soda. In sum, the defendant was allowed to present his defense, and the trial court’s rulings did not deny the defendant a fair trial.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Copertino and Sullivan, JJ., concur.